Case 7:20-cr-00327-VB Document 36 Filed 09/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wae cena nennn nena nen n ne x
UNITED STATES OF AMERICA
ORDER
Vv.
20 CR 327 (VB)
FRANK DELORENZO,
Defendant.
pene we nenn nee ceeenneene ween X

 

It is hereby ORDERED that James R. DeVita, Esq., is relieved as attorney of record for
defendant Frank DeLorenzo, and Joseph Vita, Esq., is appointed as defendant DeLorenzo’s

attorney pursuant to the Criminal Justice Act.

Dated: September 21, 2020
White Plains, NY

SO ORDERED:

Vu

Vincent L, Briccetti
United States District Judge

 
